Citation Nr: 0406743	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  97-26 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection a left knee disorder, 
claimed as residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In April 2000, the Board denied the claim on the basis that 
the claim was not well grounded.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2000, the VA's General Counsel 
filed a Motion for Remand and to Stay Proceedings.  The 
motion requested that the Court vacate the Board's decision 
and remand the issue for readjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA of 2000).  In 
February 2001, the Court granted the motion to vacate the 
Board decision and to remand the matter to the Board.

In a September 2001 decision, the Board again denied the 
claim.  The veteran filed a timely appeal to the Court.  On 
September 3, 2003, a Joint Motion for Remand was submitted to 
the Court, requesting that the Court vacate the Board's 
decision and remand the issue for readjudication in light of 
the duty-to-notify provision of the VCAA.  On September 5, 
2003, the Court issued an Order granting the motion to vacate 
the Board decision and to remand the matter to the Board.

The veteran provided oral testimony before a hearing officer 
and a Veterans Law Judge.  Since the Veterans Law Judge who 
conducted the February 2000 videoconference hearing is no 
longer employed at the Board, the Board asked the 
representative in a November 2003 letter whether the veteran 
wanted another hearing, before a currently sitting Veterans 
Law Judge, and if so, what type of hearing.  In December 
2003, the veteran indicated that he did not want another 
hearing.

This appeal is REMANDED in part to the RO via the Veterans 
Benefit Administration (VBA) Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The testimonies of the veteran at the two hearings along with 
his June 1996 statement indicate that additional records from 
Kaiser Permanente may be available.  Furthermore, the veteran 
testified at the February 2000 videoconference hearing that, 
based on the history given by him, Dr. Baxter said that the 
current left knee disorder was related to the injury in 
active service.  He also suggested that three other doctors, 
including Dr. Jones, also said that based on his history, the 
current left knee disorder was related to the in-service 
injury.  VA's duty to assist the veteran includes obtaining 
relevant medical records and, if applicable, a medical 
opinion in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159(c) (2003).

VA has a duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with 
adequate information with regard to the claim on appeal as to 
VA's obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant, through 
his representative, (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should request, through 
the veteran's attorney, that the veteran 
to identify any medical treatment both VA 
and non-VA for his left knee disorder 
since February 2000.  The VBA AMC should 
obtain all identified records.  The VBA 
AMC should obtain all records from Kaiser 
Permanente for the period from September 
1995 to the present.  Associate all 
records with the claims file.  If any 
request for records is unsuccessful, the 
VBA AMC should notify the veteran 
appropriately.  38 C.F.R. § 3.159(e). 

3.  The VBA AMC should, through his 
attorney, advise the veteran that he may 
submit a statement from any medical 
professional, such as Dr. Baxter or Dr. 
Jones, who has related his current left 
knee disorder to active service.

4.  After the completion of numbers 1, 2 
and 3 above, the VBA AMC should schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
extent of any diagnosed left knee 
disorder.  All special studies and tests 
should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  The 
examiner should note that the veteran's 
complete claims file was reviewed.  The 
examiner should opine whether it is as 
least as likely as not (i.e., a 
probability of 50 percent) that the left 
knee disorder is related to active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran through his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



